PER CURIAM.
This is an appeal from Judge Keenan’s granting of a motion by Banco Central de Nicaragua (the “Central Bank”) to vacate and quash a Restraining Notice and Information Subpoena served upon the Federal Reserve Bank of New York by plaintiff-appellant LNC. See LNC Investments, Inc. v. The Republic of Nicaragua, 115 F.Supp.2d 358 (S.D.N.Y. 2000). LNC attached Central Bank’s assets held in the Federal Reserve Bank of New York in order to satisfy a judgment entered in favor of LNC against the Republic of Nicaragua. See LNC Investments, Inc. v. The Republic of Nicaragua, No. 96 Civ. 6360 (S.D.N.Y. Apr. 2, 1999).
The district court held that the Central Bank’s assets could not be reached to satisfy the judgment against Nicaragua. We agree and affirm for substantially the reasons stated by the district court. We further order that the stay of the district court’s order pending appeal, entered on July 11, 2000, be lifted. The mandate shall issue forthwith.